      Case 2:19-cv-02093-KJM-CKD Document 4 Filed 12/27/19 Page 1 of 2


 1 Elliot Gale (Bar #263326)
   egale@gajplaw.com
 2 Joe Angelo (Bar #268542)
   jangelo@gajplaw.com
 3 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 4 Roseville, CA 95747
   916-290-7778 ph
 5 916-721-2767 fax
   Attorneys for Plaintiff
 6 Joshua Mireles

 7

 8                                  UNITED STATES DISTRICT COURT
 9                EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
10

11 JOSHUA MIRELES                                        Case No.: 2:19-cv-02093-KJM-CKD
12                  Plaintiff,
                                                         PLAINTIFF’S NOTICE OF VOLUNTARY
13          vs.                                          DISMISSAL OF DEFENDANT BANK OF
                                                         AMERICA, N.A. PURSUANT TO
14 BANK OF AMERICA, N.A                                  FEDERAL RULE OF CIVIL
                                                         PROCEDURE 41(A)(1)
15                  Defendant
16

17

18 PLEASE TAKE NOTICE that Plaintiff Joshua Mireles, pursuant to Federal Rule of Civil

19 Procedure 41(a)(1), hereby voluntarily dismisses Bank of America, N.A. as to all claims in this

20 action, with prejudice.

21          Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
22          41(a) Voluntary Dismissal
23          (1) By the Plaintiff
24                  (a) Without a Court Order. Subject to Rules 23(3), 23.1(c), 23.2, and 66 and any
25                      applicable federal statute, the plaintiff may dismiss an action without a court
26                      order by filing:
27                           (1) a notice of dismissal before the opposing party serves either an answer
28

                                                        1
                       PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
     Case 2:19-cv-02093-KJM-CKD Document 4 Filed 12/27/19 Page 2 of 2


 1                           or a motion for summary judgment.

 2         Defendant Bank of America, N.A. has neither answered Plaintiff’s Complaint, nor filed a

 3 motion for summary judgment. Accordingly, the matter may be dismissed against it for all

 4 purposes and without an Order of the Court.

 5

 6 Dated: December 27, 2019                      Gale, Angelo, Johnson, & Pruett, P.C.

 7
                                            By:          /s/ Joe Angelo
 8                                                      Joe Angelo
                                            Attorneys for Plaintiff
 9
                                            Joshua Mireles
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
                     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT
